Citation Nr: 1717895	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  10-25 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for polyarthritis (claimed as multiple joint and muscle pain and fibromyalgia).

2. Entitlement to a rating higher than 10 percent for degenerative joint disease (DJD) of the right hip.

3. Entitlement to a rating higher than 10 percent for DJD of the left hip.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1997.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of this hearing is associated with the claims file. 

In February 2016, the Board denied entitlement to service connection for polyarthritis, and remanded the issues of entitlement to a TDIU and entitlement to higher initial ratings for degenerative joint disease of the left hip and the right hip to the Agency of Original Jurisdiction (AOJ) for additional development.  

The Veteran appealed the February 2016 Board decision to the Court, and in an December 2016 Order, the Court granted the parties' Joint Motion for Partial Remand, vacated the Board's February 2016 denial of entitlement to service connection for polyarthritis, and remanded the matter to the Board for development consistent with the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence, further development must be completed regarding the Veteran's claims prior to adjudication by the Board.  Particularly, the Board notes that the Veteran receives disability benefits from the Social Security Administration (SSA).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  The claims file indicates that the Veteran has submitted records indicating that his claim for SSA disability benefits has been approved; however, it is unclear whether additional SSA records are currently outstanding.  
When VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal. Thus, the Board finds that the AOJ must obtain and associate with the claims file copies of any SSA disability determinations and all medical records underlying any such determinations, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should obtain all records from the Social Security Administration to include all determinations of disability benefits and any underlying records used in reaching the determination.  The records should be associated with the claims folder.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.'

2. Undertake appropriate efforts to obtain any relevant VA treatment records that have not already been associated with the claim file.

3. Upon completion of the above-directed development, schedule the Veteran for a VA Gulf War Protocol examination with an appropriate examiner.  The claims file should be made available to the examiner.  All studies and tests deemed necessary by the examiner should be performed. 

 The examiner is asked to address the following: 

a.) Has the Veteran met the diagnosis of fibromyalgia at any point on appeal? 
 
If not, please discuss whether the Veteran's symptoms of joint pain are at least as likely as not (50 percent probability or more) due to (1) an undiagnosed illness, or (2) medically unexplained chronic multisystem illness, or (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis.  

Please, specifically discuss the findings of "multiple soft tissue tender points reflective of fibromyalgia and pain sensitization" by rheumatology of the Mayo Clinic on June 29, 2011 and September 6, 2011.  Also, please discuss the Veteran's reports of swollen or painful joints prior to separation from service in February 1997.     

 b.) If the examiner determines that the Veteran's symptoms of the joint pain are either a diagnosable chronic multi-symptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis then the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that this condition was incurred in service? 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any provided opinions.

 A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After the above-development has been completed, the Veteran's claims should be reviewed on the basis of the additional evidence and readjudicated.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matter should be returned to the Board for further adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

